Citation Nr: 1632716	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  06-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for degenerative joint disease (arthritis).

3.  Entitlement to service connection for gout/gouty arthritis.

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial rating in excess of 10 percent prior to October 5, 2010, and in excess of 30 percent from October 5, 2010, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, and his decorations include the Combat Infantryman Badge, Bronze Star Medal with "V" device, and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned a 10 percent rating, effective July 23, 2004.  A March 2015 rating decision assigned a 30 percent rating, effective October 5, 2010.  However, as that increase does not represent a total grant of benefits sought, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In June 2010 and August 2015, the Board remanded this matter for additional development 

The issues of service connection for degenerative joint disease (arthritis), gout/gouty arthritis, rhinitis, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.

2.  Prior to October 5, 2010, the Veteran's PTSD was productive of no more than occupational and social impairment due to mild or transient symptoms.

3.  Prior to February 20, 2015, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  From February 20, 2015, the Veteran's PTSD was productive of no more than occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015). 

2.  Prior to October 5, 2010, the criteria for a rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  Prior to February 20, 2015, the criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  From February 20, 2015, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a November 2004 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Combat Status

The Veteran served in combat during the Vietnam era and has been awarded both the Purple Heart and the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).


Bilateral Hearing Loss

In cases involving claims for hearing loss, the Veteran must have a certain level of hearing loss before VA considers it to be a ratable disability.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The American Medical Association defines "acoustic trauma" as "[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire."  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  See Reeves.  The RO conceded acoustic trauma in conjunction with the grant of service connection for tinnitus.

When his hearing acuity tested in November 1970, for separation from service, his puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
n/a
10
LEFT
10
10
10
n/a
10

Hearing loss under 38 C.F.R. § 3.358 was not shown.  That alone, however, is not an absolute bar or preclusion to granting service connection for any later diagnosed hearing loss.  The Court has held that, even though disabling hearing loss may not be demonstrated at time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intercurrent or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Post-service, in November 2008, the Veteran was afforded a VA audiological examination which revealed that the Veteran has hearing loss per 38 C.F.R. § 3.385.  The Veteran reported that he felt that his hearing loss began when a rocket hit the ammunition dump of his unit during Vietnam service and he suffered a concussion.  He said that his hearing problems commenced upon his return from Vietnam.  The examiner opined that because the Veteran's hearing was found to be within normal limits at discharge, it was less likely that current hearing loss was related to military noise exposure.

In June 2010, a private examiner confirmed that the Veteran had bilateral hearing loss, as also shown on an audiogram.

In October 2010, the Veteran was afforded another VA examination which again showed hearing loss per 38 C.F.R. § 3.385.  The Veteran again reported the ammunition explosion as well as other combat related acoustic trauma incidents.  The examiner found that current hearing loss was not related to service.  The examiner indicated that the Veteran left the military with hearing within normal limits and no significant threshold shift occurred; therefore the examiner believed that his military noise exposure did not contribute to his hearing loss.

The Veteran asserts that his bilateral hearing loss began during his service while he was serving in combat.  According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (acoustic trauma in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

Competent lay evidence may establish the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Hearing loss is a type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of inservice noise exposure are competent, so, too, are his statements that he had bilateral hearing loss following inservice noise exposure.  Further, he is also credible in his report of suffering not only acoustic trauma in service, but also the disability of bilateral hearing loss following that acoustic trauma.  He has credibly stated that he experienced hearing loss following loud combat noises from multiple sources, including from the ammunition dump explosion.  The Board has no reason to doubt the credibility of his statements, especially since his assertions of loud noises from weaponry are consistent with the circumstances, conditions, and hardships of his service.  Thus, there is credible evidence that bilateral hearing loss occurred after acoustic trauma during his service.  As to continued hearing loss after service, he essentially indicated that it continued.

The VA examiner opinions indicated that the bilateral hearing loss had a post-service onset in light of the normal separation examination, but that examination is not dispositive on that matter.  See Hensley.  Moreover, the directives of Reeves were not adequately considered.  The examination reports essentially indicated that, since the separation examination exhibited normal hearing findings, this meant there was no hearing loss at that time.  In contrast, the Veteran stated that he had hearing loss shortly after exposure to acoustic trauma which thereafter continued.  

The Board finds that the Veteran is credible, particularly given the nature of his service.  The Board further finds that the acoustic trauma in service, as conceded by VA in light of the Veteran's combat service, resulted in bilateral hearing loss.  See Reeves.  Since the Board also accepts that this disability continued thereafter, per the probative lay evidence of the Veteran, the Board finds that the acoustic trauma to the ears in service resulted in permanent disability by way of bilateral hearing loss.  Although there are contradictory medical opinions with regards to the hearing loss, the Board concludes the opinions have diminished probative value for the reasons stated.  

Therefore, in affording the Veteran all reasonable doubt, service connection for bilateral hearing loss is warranted.  38 C.F.R. § 3.102.  

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 and Diagnostic Code 9413 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran was afforded a VA examination in October 2005.  At that time, it was noted that the Veteran had been married for 26 years and he was working as a truck driver.  The Veteran received a Purple Heart for an incident whereby a rocket hit a truck and his colleague in front of him was killed and shrapnel hit him in the side.  The Veteran reported he had intrusive memories of his colleague getting killed right in front of him.  His sleep was described as a lot of dreams and nightmares anywhere from two to three times a week to two to three times per month.  Socially, he stated his social life was good.  He went to restaurants and socialized with friends.  He had a mildly exaggerated startle response to a car back firing and sometimes when others came up behind him suddenly.  He reported that sometimes he was hypervigilant.  He had a tendency to become anxious around a lot of people, but other times he could handle it well.  He denied any ill will towards Vietnamese people.  He reported some feelings of detachments and difficulty talking about his experience and he had some survivor guilt.  He stated he numbed his feelings a lot.  He did not really want to get close to too many people.  He indicated that he had occasional flashbacks after watching the news or reading the newspaper about military events.  He was independent in his activities of daily living.  On examination, he was casually dressed, alert, and oriented times four.  He had good eye contact and speech of regular rate and rhythm.  His mood was described as alright.  His affect was mildly anxious.  Thought processes were coherent.  There was no suicidal or homicidal ideations.  Insight and judgement were adequate.  There was no evidence of delusional thinking.  The diagnosis was PTSD, mild and chronic.  His GAF was 70, indicative of mild symptoms.

In November 2008, the Veteran was afforded another VA examination.  It was noted that the Veteran was married to his second wife of 30 years and the Veteran said that things were going well for them.  The Veteran had a grown son from his first marriage who was married with three children and the Veteran saw them about once a month.  The Veteran stated that he and his wife went out to eat on the weekends with friends from their church.   There was no history of suicide attempts or violence.  The Veteran was mildly impaired in his psychosocial functioning.  On examination, the Veteran was neatly groomed and casually dressed.  His psychomotor activity was tense.  His speech was unremarkable.  His attitude was cooperative and attentive.  His affect was constricted and his mood dysphoric.  His attention was intact.  He could perform serial sevens.  He was fully oriented.  He had a paucity of ideas.  His thought content was unremarkable.  He did not exhibit delusions.  He understood the outcome of his behavior.  He understood that he had a problem.  He had sleep problems.  He fell asleep alright then would wake suddenly with nightmares about Vietnam and was awake for 30 to 40 minutes.  Nightmares varied in frequency up to several times a week.  He thought that he averaged about 6 hours sleep nightly.  Most often, he did not feel rested on waking and became drowsy during the day.  He did not have hallucinations.  He did not exhibit inappropriate behavior.  He could interpret proverbs.  He did not have obsessive/ritualistic behavior.  He did not have panic attacks.  He had no homicidal thoughts or episodes of violence and had good impulse control.  He was able to maintain his personal hygiene and perform his activities of daily living.  His memory was normal.  He responded to questions with minimal replies.  He said his memory was not as sharp as in the past.  He had intrusive distressing recollections of the inservice traumatic event including images thoughts or perceptions as well as recurrent distressing dreams of the event.  He persistently avoided stimuli associated with the traumatic event.  He also had numbness of general responsiveness.  He made efforts to avoid thoughts, feelings or conversations associated with the trauma.  He made efforts to avoid activities, places, or people that aroused recollections of the trauma.  He had restricted range of affect and difficulty falling or staying asleep.  He had irritability or outbursts of anger.  He had hypervigilance and exaggerated startle response.  His symptoms began shortly after return from Vietnam and had been persistent.  His symptoms were intermittent and mild in intensity.  He reported that symptoms had been the same in frequency and intensity since they first began.  He was employed as a truck driver.  He said that he did not have problems at work, but did get irritable with coworkers.   The examiner indicated that the Veteran's PTSD was mild and he was functioning well in spite of the symptoms. The examiner indicated that the PTSD resulted in occupational and social impairment due to mild or transient symptoms.

Prior to October 5, 2010, the Veteran's PTSD has been assigned a 10 percent rating.  In order for a higher rating to be warranted, the Veteran's PTSD must result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's PTSD was not at this level of severity.  The Veteran did not have flattened affect.  His speech was normal.  It was not circumstantial, circumlocutory, or stereotyped.  The Veteran did not have panic attacks which occurred more than once a week.  The evidence did not show that the Veteran had difficulty in understanding complex commands.  His memory was intact.  His judgment was not impaired.  His abstract thinking was not impaired.  He had some anxiety, but it was not to the extent that he was unable to function independently, appropriately and effectively.  The Veteran did not have difficulty in establishing and maintaining effective work and social relationships.  He socialized and was able to maintain employment.  

The Federal Circuit in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.   Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment. 

However, in this case, the Veteran's symptoms were consistently described as being mild, consistent with the GAF score.  The Veteran by his own admission effectively maintained employment and relationships.  There were no intermittent periods of inability to perform occupational tasks due to the listed symptoms or other comparable symptoms.  As such, a rating in excess of 10 percent is not warranted prior to October 5, 2010.

On October 5, 2010, the Veteran was afforded another VA examination.  The Veteran again reported that his marriage was stable and that he socialized with family and friends.  He was semi-retired.  His mental status examination was consistent with the prior examination.  The Veteran's sleep impairment was again noted.  With regard to changes, the Veteran reported that he now had obsessive/ritualistic behavior in that he counted everything.  He indicated that this did not impair his functioning.  He also reported that he now had a quick temper, but his irritability was limited to home and he was able to get over it quickly.  The examiner continued to indicate mild impairment and a GAF of 70.  The examiner indicated that the Veteran's functional status was the same as the prior examination.  He was fully employable with respect to PTSD symptoms.  

The Board notes that the Veteran was assigned a 30 percent rating based on this examination, which was appropriate.  The Veteran reported an increase in the severity of his symptoms, which was noted on examination.  While the majority of the examination reflected findings consistent with the prior examinations, there were additional symptoms of such frequency, severity, and duration that the higher 30 percent rating was warranted.  However, a higher rating was not warranted because occupational and social impairment with reduced reliability and productivity was not shown.  There was no flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  The Veteran had some disturbances of mood with his irritability and he had some obsessive/ritualistic behavior, but by his own admission, his functioning was not impaired.  Thus, the additional symptoms including any symptoms not specifically listed in rating criteria did not result in occupational and social impairment with reduced reliability and productivity.

However, subsequently and after attending a reunion, the Veteran reported that he began experiencing more symptoms so he sought mental health therapy from VA and engaged in VA outpatient treatment.  A February 20, 2015 note indicated that the Veteran was having flashbacks and recurrent nightmares that were so upsetting that he frequently thought about suicide.  He felt numb like he did not have any loving feeling for anyone at times.  He reported having nightmares, intrusive thoughts, irritability, racing thoughts and flashbacks several times a week.  His appetite was poor and his energy came and went.  His mood was somber and he was sometimes irritable.  He was fully oriented, but he was easily distracted and had anxiety.  He was also jumpy with racing thoughts, hypervigilance, intrusive images, and obsessive thoughts.  The Veteran denied compulsions and paranoid thoughts, but then indicated that was always looking over his shoulder.  He had panic attacks and avoided crowds.  He never talked about Vietnam and felt numb emotionally.  He was occasionally unable to have loving feelings toward family.  He indicated that he only had suicidal ideation when he had nightmares, but there was no plan or intent.  There was not homicidal ideation.  He was depressed, sad, helpless, hopeless, and tearful.  On examination, he was clean and appropriately dressed.  His speech was normal, but his affect was dull.  His thought processes were organized.  Insight and judgment were fair.  The PTSD level of severity was moderate.  On March 5, 2015,  the Veteran was depressed and stated that he cried at night when he could not sleep.  He had suicidal ideation, but did not have a gun.  He dreamed mostly of Vietnam.  He had hypervigilance.  His relationship with his wife was still good and he was tired.  He enjoyed some leisure activities and had friends.  He recalled a panic attack and anxiety.  Subsequent outpatient evaluations were similar.

In October 2015, the Veteran was afforded another VA examination.  The examiner indicated that the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had a good marriage and family relationships.  He had one friend with whom he socialized.  Although he knew a lot of people, he did not spend much time with them.  He was involved in his church.  He denied having occupational problems and reported that he got along well with everyone.  The examiner indicated that there was no evidence that his PTSD caused significant impairment when the Veteran was employed.  The Veteran related that he had started having problems with anger/irritability, nightmares, and thoughts about suicide so he had sought mental health treatment and experienced improvement in his symptoms, but was not quite back to baseline.  His mood was much better than six months ago.  He was not having anxiety attacks, was sleeping better, and had no nightmares.  There were no current suicidal thoughts.  He had recurrent, involuntary, and intrusive distressing memories of the traumatic inservice event.  He also had recurrent distressing dreams in which the content and/or effect of the dream were related to the traumatic event,  He had persistent avoidance of stimuli associated with the traumatic event with avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event.  He also had avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic event.  He had a persistent negative emotional state, and a persistent inability to experience positive emotions.  He experienced irritable behavior and angry outbursts (with little or no provocation), exaggerated startle response, and sleep disturbance.  He had a depressed mood, anxiety, and chronic sleep impairment.  On examination, he was neatly dressed, friendly, and cooperative.  He was alert and oriented.  He reported that his mood was great, but had been depressed and irritable before he started taking medication.  He had constricted thought processes.  He had no signs of distorted thoughts or perceptions.  There were no suicidal or homicidal ideations.  Memory was normal and attention/concentration was intact.  His judgment was good.  Impulse control was improved.  There were no delusions.  The Veteran had anxiety and reported that he had experienced panic attacks.  The examiner indicated that the Veteran's symptoms appeared mild prior to when he attended his Vietnam reunion.  At that time, his symptoms increased.  

The Board finds that overall, as February 20, 2015, the Veteran met the criteria for a 70 percent rating for his PTSD.  At that point, the Veteran had retired.  Therefore, although he did not have problems while employed, he was not employed at that time.  The VA examiner basically indicated that the Veteran met the criteria for a 30 percent rating, but the Board finds that in viewing those outpatient records, the Veteran clearly underwent a significant decrease in functioning as noted by the increased symptoms including suicidal ideation and the GAF score which had plummeted to the extent that the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating.  However, a 100 percent rating was not warranted because the Veteran did not have total occupational and social impairment.  He did not have gross impairment in thought processes or communication.  He did not suffer from persistent delusions or hallucinations.  His behavior was not grossly inappropriate.  He was able to perform activities of daily living, including maintenance of minimal personal hygiene.  He was fully oriented.  The Veteran had some memory impairment, but he did not have memory loss for names of close relatives, own occupation, or own name.  The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms, including those listed in the criteria and those not listed, more nearly approximate occupational and social impairment with deficiencies in most areas.  The Veteran was able to maintain relationships which were productive.  The impairment was not total.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent prior to October 5, 2010; a preponderance of the evidence is against a rating in excess of 30 percent prior to February 20, 2015; and the evidence supports a 70 percent rating from February 20, 2015.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is specifically articulated in the rating code for PTSD, as noted above.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Prior to October 5, 2010, a rating in excess of 10 percent for PTSD is denied.

Prior to February 20, 2015, a rating in excess of 30 percent for PTSD is denied.

From February 20, 2015, a 70 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims that his degenerative joint disease (arthritis) of the knees and ankles, gout/gouty arthritis of the feet, rhinitis, and hypertension (which is also claimed on a secondary basis to PTSD), are the result of his service in Vietnam, including his combat service.  

VA medical opinions have been obtained.  In September 2010, a VA examiner indicated that the Veteran's gout, seasonal rhinitis, and essential hypertension were not caused by or a result of active duty because there was no medical evaluation or treatment indicated in the service treatment records for these conditions.  

A December 2014 opinion indicated that with regarding to hypertension, it was less likely than not incurred in or caused by the claimed in-service injury, event or illness because the Veteran was not diagnosed during active duty and essentially was not diagnosed until years later.  A March 2015 opinion indicated that the hypertension was also not caused or aggravated by PTSD. 

With regard to gout, the examiner opined that it was less likely than not incurred in or caused by the claimed in-service injury, event or illness because there was no objective medical evidence found in the service treatment records of complaints, evaluation, diagnosis or treatment for gout or degenerative joint disease/arthritis at any point during active duty and the onset was more than one year following separation.  

With regard to rhinitis, the VA examiner stated that there was no objective evidence in the service treatment records of the onset or development of a chronic allergic rhinitis condition while in service or within one year of separation from active duty, and very little objective evidence documenting the chronicity of the condition since active duty service.

The Board finds that these opinions are inadequate due to Reeves.  The opinions all relied on the absence of treatment and diagnosis of claimed conditions during service, but as the Veteran served in combat, the examiner should not rely on that premise.  In addition, regardless of when the claimed conditions were diagnosed, the question remains if the Veteran's combat service or other service is etiologically connected to the current diagnoses.  As such, a medical addendum is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion.  The examiner should review the record, including any findings regarding combat.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that degenerative joint disease (arthritis) of the knees and ankles, gout/gouty arthritis of the feet, rhinitis, and/or hypertension, had their clinical onset: (a) during service, (b) within one year of service for the arthritis and hypertension, or (c) is related to any in-service disease, event, or injury, to include, combat service.  The examiner should not rely on the absence of complaints, findings, treatment, or diagnosis of these claimed conditions during service in his/her analysis of the etiology of each disorder.  The examiner should specifically address whether each diagnosis is etiologically related to the Veteran's service including combat, regardless of when the diagnoses were made.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AMC should return the case to the examiner for completion of the inquiry.  

3.  Finally, the RO should readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


